UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22290 CENTURY CASINOS, INC. (Exact name of registrant as specified in its charter) DELAWARE 84-1271317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2860 South Circle Drive, Suite 350, Colorado Springs, Colorado 80906 (Address of principal executive offices) (Zip Code) (719) 527-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: 23,905,518 shares of common stock, $0.01 par value per share, were outstanding as of July 31, 2009. 1 CENTURY CASINOS, INC. FORM 10-Q INDEX Page PART I FINANCIAL INFORMATION Number Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Earnings for the Three and Six Months Ended June 30, 2009 and 2008 4 Condensed Consolidated Statements of Comprehensive Earnings (Loss) for the Three and Six Months Ended June 30, 2009 and 2008 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II OTHER INFORMATION Item 4. Submission of Matters to a Vote of Security Holders 35 Item 6. Exhibits 35 SIGNATURES 36 2 PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements (unaudited) CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Amounts in thousands, except for share information June 30, 2009 December 31, 2008 ASSETS Current Assets: Cash and cash equivalents $ $ Receivables, net Prepaid expenses Inventories Other current assets Deferred income taxes – foreign Assets held for sale - Total Current Assets Property and equipment, net Goodwill Equity investment Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable and accrued liabilities Accrued payroll Taxes payable Deferred gain on disposition of Century Casinos Africa - Liabilities related to assets held for sale - Total Current Liabilities Long-term debt, less current portion Deferred income taxes – Foreign Other long-term accrued liabilities Total Liabilities Commitments and Contingencies Shareholders’ Equity: Noncontrolling interests Preferred stock; $.01 par value; 20,000,000 shares authorized; no shares issued or outstanding - - Common stock; $.01 par value; 50,000,000 shares authorized; 23,910,443 and 23,895,443 shares issued, respectively; 23,899,067 and 23,884,067 shares outstanding, respectively Additional paid-in capital Accumulated other comprehensive earnings (losses) ) Retained earnings Treasury stock – 11,376 shares at cost ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) For the three months ended June 30, For the six months ended June 30, Amounts in thousands, except for share information Operating revenue: Gaming $ Hotel, food and beverage Other Gross revenues Less promotional allowances Net operating revenue Operating costs and expenses: Gaming Hotel, food and beverage General and administrative Depreciation Total operating costs and expenses Earnings from equity investment 88 Operating (loss) earnings from continuing operations ) ) Non-operating income (expense): Interest income 1 10 10 22 Interest expense ) Gains (losses) on foreign currency transactions and other ) ) Non-operating (expense), net ) Loss from continuing operations before income taxes ) Income tax provision (benefit) ) ) Loss from continuing operations ) Discontinued operations: Earnings from discontinued operations Gain on disposition of Century Casino Millennium 38 - - Gain on disposition of Century Casinos Africa - - Income tax provision Earnings from discontinued operations Net earnings Less:Net earnings attributable to the noncontrolling interests (continuing operations) ) 2 ) 4 Net earnings attributable to the noncontrolling interests (discontinued operations) 67 Net earnings attributable to Century Casinos, Inc. and subsidiaries $ See notes to condensed consolidated financial statements. -Continued on following page- 4 CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) - CONTINUED For the three months ended June 30, For the six months ended June 30, Basic earnings per share: Loss from continuing operations $ ) $
